DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a trench in the substrate (claim 1), the RDL is a bottom RDL level which is formed over coplanar surfaces of the dielectric liner and conductive layers (claim 5), a top surface of the TSV is about coplanar with a top surface of the portion of the dielectric liner layer which extends over the first surface of the substrate (claim 7), and a portion of the RDL … is in contact with a portion of the dielectric liner (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 2-3 of claim 1, the applicant states “the substrate is defined with a device region and a frame region”; however, it is not clear what defines a region as a device region or a frame region.  For example, the term “frame” in the limitation “frame region” is an arbitrary term as any region in a device may be defined as a frame region because any region in a device may lie adjacent or “frame” another region.  Further, the preamble already states “A method for forming a device” and then again subsequently states “a device region” which is contradictory to the preamble.  The specification does not provide further explanation to what defines a device region and a frame region.  For the sake of compact prosecution, the Examiner is defining a device region as any region that has a “device” or any part of a device and the frame region as any region in the substrate.  Appropriate clarification and/or correction are required.
In line 4 of claim 1, the applicant states “a trench in the substrate”; however, it appears (see, for example, Fig. 11) that the trench 62 does not go in the substrate 22, but rather stays above the substrate.  Appropriate clarification and/or correction are required.
	In claim 5, the applicant states “wherein the RDL is a bottom RDL level which is formed over coplanar surfaces of the dielectric liner and conductive layers”; however, claim 4 already states “a redistribution layer (RDL) over the substrate” and is contradictory to a “bottom” RDL.  Appropriate clarification and/or correction are required.
Claim 5 recites the limitation "conductive layers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 7, the applicant states “a top surface of the TSV is about coplanar with a top surface of the portion of the dielectric liner layer which extends over the first surface of the substrate”; however, it appears (see, for example, Fig. 11) the top surface of the TSV 60 is above a top surface of the portion of the dielectric liner layer 52, and not actually coplanar.  Also, it is not completely clear how the applicant is defining the top surface of the TSV since the applicant shows (see, for example, Fig. 11) the TSV 60 having a dotted line or whether the top surface of the metal line 66 is the actual top surface of the TSV.  Appropriate clarification and/or correction are required.
In claim 8, the applicant states “a portion of the RDL … is in contact with a portion of the dielectric liner”; however, it appears that the RDL 66 is not in contact with a portion of the dielectric liner 52 but rather in contact with a diffusion barrier layer 54.  Appropriate clarification and/or correction are required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The originally filed specification (12/769,251) does not describe “planarizing the dielectric liner layer”.  Appropriate clarification and/or correction are required.
The originally filed specification (12/769,251) does not describe “the RDL is a bottom RDL level which is formed over coplanar surfaces of the dielectric liner and conductive layers.”  Appropriate clarification and/or correction are required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In view of the 112 rejection above, claims 1 thru 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. US 2009/0102021 A1 in view of Lin et al. US 2010/0187671 A1.  Chen discloses (see, for example, Fig. 5, and 10) a method for forming a device comprising providing a substrate 20, forming at least one through silicon via opening 34, and a trench (i.e. region directly above layer 26/24), dielectric liner layer 38, and conductive layer 50.  In Fig. 9, Chen disclose the conductive layer 50.  Chen does not clearly disclose the substrate being defined with a device region and a frame region.  However, Lin discloses (see, for example, Fig. 8) a method comprising a substrate being defined with a device region 140, and frame region 160/180.  It would have been obvious to one of ordinary skill in the art to have the substrate being defined with a device region and a frame region in order to buffer the device and protect it from outside elements such as moisture, etc.
Regarding claim 2, see, for example, Fig. 10 wherein Chen discloses a feature 52 aligned to the trench.
Regarding claim 3, see, for example, Fig. 6 wherein Chen discloses the dielectric liner layer 38 being completely planarized over the layers 26/24.  Also see the 112 rejection above.
Regarding claim 4, see, for example, Fig. 10 wherein Chen discloses a redistribution layer 52.
Regarding claim 5, see, for example, Fig. 10 wherein Chen discloses a bottom RDL layer 24.  Also see the 112 rejection above.
Regarding claim 6, see, for example, Fig. 5 wherein Chen discloses the step of providing a dielectric liner layer 38 over the substrate includes forming a continuous layer which at least lines sidewalls of the TSV opening 34 and extends over the first surface of the substrate and sidewalls of the trench.
Regarding claim 7, see, for example, Fig. 10 wherein Chen discloses processing the conductive layer to form the TSV such that a top surface of the TSV is about coplanar with a top surface of the portion of the dielectric liner layer which extends over the first surface of the substrate.  The top surface of the TSV 50 is arbitrarily defined below the layer 52.  Also see the 112 rejection above.
Regarding claim 8, see, for example, Fig. 10 wherein Chen discloses a portion of the RDL 52 overlaps the trench and is in contact with a portion of the dielectric liner 38.  Also see the 112 rejection above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1 thru 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,704,783 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the structural limitations disclosed in the applications are the same and any differences appear slight and would appear to be obvious modifications to one of ordinary skill in the art.  For example, for the same structural limitations, claim 1 of the application uses the terms “trench” and “through silicon via” whereas claim 1 of U.S. Patent No. 9,704,783 B2 uses the terms “first opening” and “second opening”.  Further, the application contains broader limitations than claim 1 of U.S. Patent No. 9,704,783 B2, and would be obvious modifications to one of ordinary skill in the art.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
June 27, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815